Citation Nr: 1739308	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-05 057A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for cervical muscle strain.

3. Entitlement to service connection for a right knee disorder.

4. Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to May 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.

In April 2016, the Veteran appeared and testified at a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.  The matters were remanded by the Board in July 2016 for further development.

In July 2017, the Veteran was notified that the VLJ who presided over his April 2016 hearing is no longer employed by the Board, and he was given an opportunity to request a new hearing before a sitting VLJ.  In response, in August 2017 VA received the Veteran's request to withdraw his appeal, as will be discussed below.


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


